OPINION OF THE COURT
Per Curiam.
*84By decision and order on motion of this Court dated August 9, 2004, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to cooperate with the Grievance Committee’s investigation. Pursuant to that decision and order on motion, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, the issues raised were referred to John E Clarke, Esq., as Special Referee to hear and report, and the respondent was directed to serve an answer to the petition upon the Grievance Committee and the Special Referee, and to file it with this Court within 10 days of service upon him of a copy of the decision and order on motion. The petitioner now moves for an order disbarring the respondent upon his default in appearing.
A copy of the decision and order on motion of this Court dated August 9, 2004, was served upon the respondent by substituted service on August 12, 2004, at 2940 Ocean Parkway, Apartment 7E, Brooklyn, N.Y. 11235, by affixing a true copy thereof to the front door of Apartment 7E of said premises, and at 76 Highlawn Avenue, Brooklyn, N.Y. 11223, by affixing a true copy thereof to the front door of said premises, and by mailing the same to 2940 Ocean Parkway, Apartment 7E, Brooklyn, N.Y. 11235, and to 76 Highlawn Avenue, Brooklyn, N.Y. 11223, as well as to Kenneth J. Kaplan, Esq., at 767 Third Avenue, 26th Floor, New York, N.Y. 10017, by first class mail, as provided by CPLR 308 (4). To date, the respondent has failed to serve an answer to the petition, notwithstanding the directive that he do so within 10 days after service upon him of a copy of the decision and order dated August 9, 2004.
The one charge against the respondent is predicated upon his deliberate and repeated failure to cooperate in a legitimate investigation of the Grievance Committee. The respondent failed either to serve an answer to the petition or to appear in any manner in this proceeding.
On October 5, 2004, the respondent was served by substituted service with a copy of the petitioner’s motion, at 2940 Ocean Parkway, Apartment 7E, Brooklyn, N.Y. 11235, by affixing a true copy thereof to the front door of Apartment 7E of said premises, and at 76 Highlawn Avenue, Brooklyn, N.Y. 11223, by affixing a true copy thereof to the front door of said premises, and by mailing the same to 2940 Ocean Parkway, Apartment 7E, Brooklyn, New York 11235, and to 76 Highlawn Avenue, *85Brooklyn, N.Y. 11223, as well as to Kenneth J. Kaplan, Esq., at 767 Third Avenue, 26th Floor, New York, N.Y. 10017, by first class mail, as provided by CPLR 308 (4). The respondent failed to oppose the motion or to respond in any way.
Accordingly, the Grievance Committee’s motion is granted, the charge in the petition is deemed admitted and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, upon his default in appearing.
Prudenti, P.J., Santucci, Florio, S. Miller and Smith, JJ., concur.
Ordered that the petitioner’s motion to disbar the respondent, Vsevolod Shakhanov, also known as Simon Shakhanov, upon his default in appearing, is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Vsevolod Shakhanov, also known as Simon Shakhanov, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Vsevolod Shakhanov, also known as Simon Shakhanov, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Vsevolod Shakhanov, also known as Simon Shakhanov, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Vsevolod Shakhanov, also known as Simon Shakhanov, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).